UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAMPAIGN LEGAL CENTER,

               Plaintiff,

       v.                                             Civil Action No. 21-406 (TJK)

FEDERAL ELECTION COMMISSION,

               Defendant.


                                       MEMORANDUM

       In October 2018, Campaign Legal Center, known as CLC, filed an administrative com-

plaint with the Federal Election Commission alleging that Heritage Action for America violated

the Federal Election Campaign Act. More than two years passed with no evidence that the Com-

mission had acted on CLC’s complaint. So in February 2021, CLC sued the Commission for its

failure to act. But the Commission never answered CLC’s complaint or otherwise appeared. Thus,

in May 2021, the Clerk of Court entered default. And later that month, CLC moved for default

judgment, arguing that the Commission’s failure to act on its complaint was contrary to law under

52 U.S.C. § 30109(a)(8), and explaining that, if the Court ordered the Commission to act and the

Commission failed to do so within 30 days, it could then file suit directly against Heritage Action.

       Ten months passed. By March 2022, the Commission still had not appeared. Nor was

there any evidence that the Commission had acted on CLC’s administrative complaint. The Court

therefore granted CLC’s motion for default judgment, found that the Commission’s failure to act

was contrary to law, and ordered the Commission to act on CLC’s complaint within 30 days.

       In April 2022, at the end of that 30-day window, Heritage Action appeared, seeking leave

to file an amicus brief outlining its pending Freedom of Information Act request for Commission
voting records relating to CLC’s complaint. The next day, CLC informed the Court that there was

no sign that the Commission conformed with the Court’s order to act on its administrative com-

plaint. CLC thus moved the Court for an order finding that the Commission failed to conform and

that it could sue Heritage Action directly. The Court first granted Heritage Action leave to file its

amicus brief but stressed that, because Heritage Action was not a party, any attempt to seek af-

firmative relief would be improper. Six days later, with no other word from Heritage Action, the

Court granted CLC’s motion and found that (1) the Commission failed to conform and (2) CLC

could sue Heritage Action directly. The Court then instructed the Clerk of Court to close the case.

       On May 10, 2022—one week after the Court’s order and five days after CLC sued Heritage

Action directly—Heritage Action moved to intervene. It says that its FOIA request yielded voting

records confirming that the Commission deadlocked on whether to investigate CLC’s administra-

tive complaint, which, in its view, means that the Commission did act on the complaint, making

the case moot, despite the Court’s conclusion that the Commission failed to conform with its order

“to act.” Thus, Heritage Action argues that it should be permitted to intervene to move for recon-

sideration of or appeal the Court’s order authorizing CLC’s direct lawsuit against it, because the

Court had no subject-matter jurisdiction to issue that order.

       What a procedural mess. Regrettably, because Heritage Action’s motion is not timely, the

Court will deny it.1



1
  Heritage Action asked the Court to issue an “indicative ruling” under Federal Rule of Civil Pro-
cedure 62.1 because it already noticed its appeal of the Court’s order. But an indicative ruling is
unnecessary here—even with the pending appeal—since the Court is denying the motion to inter-
vene. That is because, in this Circuit, “while a district court does not have jurisdiction to grant
relief while a case is pending on appeal, a district court may consider a motion for such relief and
deny such relief without a remand from the appellate court.” Humane Soc’y of U.S. v. Johanns,
No. 06-cv-265 (CKK), 2007 WL 1810103, at *3 (D.D.C. June 21, 2007); see also Fed. R. Civ. P.
62.1(a) (“If a timely motion is made for relief that the court lacks authority to grant because of an
appeal that has been docketed and is pending, the court may . . . deny the motion[.]”).


                                                 2
                                          *       *       *

       Federal Rule of Civil Procedure 24 sets out several paths by which a nonparty may inter-

vene in an action. A nonparty may intervene as of right under Rule 24(a)(2) if it satisfies “four

requirements: (1) the application to intervene must be timely; (2) the applicant must demonstrate

a legally protected interest in the action; (3) the action must threaten to impair that interest; and

(4) no party to the action can be an adequate representative of the applicant’s interests.” SEC v.

Prudential Sec. Inc., 136 F.3d 153, 156 (D.C. Cir. 1998). And Rule 24(b) gives the Court discre-

tion to “permit anyone to intervene who . . . has a claim or defense that shares with the main action

a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). “Like intervention as a matter of

right, permissive intervention requires a timely motion.” Liu v. Mayorkas, No. 21-cv-1725 (TNM),

2022 WL 203432, at *1 (D.D.C. Jan. 24, 2022).

       Timeliness “is to be judged in consideration of all the circumstances, especially weighing

the factors of time elapsed since the inception of the suit, the purpose for which intervention is

sought, the need for intervention as a means of preserving the applicant’s rights, and the probability

of prejudice to those already parties in the case.” Karsner v. Lothian, 532 F.3d 876, 886 (D.C. Cir.

2008) (citations omitted). “A motion for ‘intervention after judgment will usually be denied where

a clear opportunity for pre-judgment intervention was not taken.’” Associated Builders & Con-

tractors, Inc. v. Herman, 166 F.3d 1248, 1257 (D.C. Cir. 1999) (quoting Dimond v. District of

Columbia, 792 F.2d 179, 193 (D.C. Cir. 1986)).

       Unfortunately, the Court sees no reason to depart from what usually happens when a party

moves to intervene after passing on a “clear opportunity for pre-judgment intervention.” Associ-

ated Builders, 166 F.3d at 1257. To begin with, Heritage Action did not move to intervene until

more than a year after CLC filed suit, almost a year after CLC moved for default judgment, and




                                                  3
more than a month after the Court entered default judgment. It argues that it moved soon after it

learned that the Commission “would not appeal” this Court’s order finding that CLC could file its

own suit, ECF No. 24-1 at 14, and as soon as the Commission “confirmed the existence of its

voting records in response to Heritage Action’s FOIA request,” ECF No. 31 at 14. But whether

the Commission would appeal that order does not really matter here. The “most important cir-

cumstance relating to timeliness is” whether Heritage Action “sought to intervene ‘as soon as it

became clear’ that [its] interests ‘would no longer be protected’ by the parties in the case.” Cam-

eron v. EMW Women’s Surgical Ctr., P.S.C., 142 S. Ct. 1002, 1012 (2022). And both the Clerk’s

entry of default and CLC’s motion for default judgment made clear by May 2021—long before an

appeal was even an option—that no party would be protecting Heritage Action’s interests. See

Campaign Legal Ctr. v. FEC, 334 F.R.D. 1, 6 (D.D.C. 2019). At the very least, the vulnerability

of Heritage Action’s interests would have been clear in March 2022, when the Court found that

the Commission’s failure to act was contrary to law and entered default judgment. Indeed, the

voting records Heritage Action is trying to bring to bear concern that decision most directly. In

the end, Heritage Action did not move to intervene until about a month and a half later, after the

case had closed. True, Heritage Action did not have the Commission’s response to its FOIA re-

quest until then, but that is because it did not file a FOIA request until after the Court granted

default judgment. See ECF No. 24-3. And true, the Commission’s unusual failure to appear and

defend itself in this Court is partially responsible for how the case wound up in this posture, but

that does not mean Heritage Action did not have many opportunities to intervene long before now.

       Heritage Action’s “purpose” for intervening does not help it either. When considering

purpose, courts ask whether it “aligns with [the] timing.” Ctr. for Biological Diversity v. Rai-

mondo, No. 18-cv-112 (JEB), 2021 WL 2823102, at *3 (D.D.C. July 7, 2021). Courts are much




                                                4
more likely to find intervention timely when the purpose of doing so is more “limited” or forward

looking. United States v. Am. Tel. & Tel. Co., 642 F.2d 1285, 1294 (D.C. Cir. 1980) (“AT&T”).

For example, in AT&T, the Circuit explained that if the proposed intervenor “sought to intervene

for the purpose of presenting evidence or argument . . . , such intervention would be untimely.”

Id. But because it sought to intervene for the “limited purpose of taking an appeal,” that weighed

in favor of finding intervention timely. Id.; see also Nat. Res. Def. Council v. Costle, 561 F.2d

904, 908 (D.C. Cir. 1977) (stressing that “the applicant did not seek to reopen the settled issues in

the case but sought to participate in an upcoming, remedial phase of the litigation”). Heritage

Action argues that it seeks to either move for reconsideration of or appeal this Court’s order finding

that CLC could file its own suit for lack of subject-matter jurisdiction. But it made clear at a status

conference that reconsideration is its preferred aim. See May 25, 2022 Tr. at 3. And that is not a

“limited purpose,” AT&T, 642 F.2d at 1294; it is an attempt “to reopen the settled issues in the

case,” Costle, 561 F.2d at 908. And the Circuit has rejected the idea, advanced by Heritage Action,

that seeking to make a jurisdictional argument should be a sort of thumb on the scale for interven-

tion. Amador Cnty. v. U.S. Dep’t of the Interior, 772 F.3d 901, 904 (D.C. Cir. 2014).2

       As for Heritage Action’s rights, they are obviously implicated. See Crossroads Grassroots

Pol’y Strategies v. FEC, 788 F.3d 312, 320 (D.C. Cir. 2015). Because of this Court’s orders, CLC

could file—and now has filed—suit directly against it. But the need to intervene to protect those



2
  The Circuit has suggested that intervening “to bring to the court’s attention newly-discovered
evidence that could not have been previously brought before the court” is a sort of special circum-
stance that may be viewed differently. Paisley v. CIA, 724 F.2d 201, 202 n.1 (D.C. Cir. 1984).
But there is no reason to believe that Heritage Action could not have brought the voting records it
has now to the Court before it entered judgment. The records are dated April 23, 2021—which
was before CLC even moved for default judgment. See ECF No. 32-1 at 5. Heritage Action
received them only recently because it asked for them only recently. See, supra. And, as explained
above, it could have moved to intervene long ago.



                                                  5
interests is less clear. Heritage Action can advance the same jurisdictional arguments in the suit

against it that it wants to make here. In fact, the court in that case will have to consider them,

because whether the Commission’s failure to act was contrary to law and whether it conformed

with this Court’s order to act implicate that court’s subject-matter jurisdiction. See Campaign

Legal Ctr. v. Iowa Values, --- F. Supp. 3d ---- , 2021 WL 5416635, at *3 (D.D.C. Nov. 19, 2021).

Moreover, this Court’s findings on those points are not preclusive. See id. (allowing defendant to

relitigate in the citizen suit whether the Commission had acted contrary to law and failed to con-

form with the Court’s order); see also Arizona v. California, 530 U.S. 392, 414 (2000) (recognizing

that issue preclusion does not attach to default judgments); cf. Crossroads, 788 F.3d at 320 (de-

scribing orders in the suit against the Commission as having only “persuasive weight” in the direct

citizen suit that followed).3

        Finally, “the delay in moving for intervention will prejudice” CLC. 7C Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1916 (3d ed.). As explained, Heritage

Action is looking to reopen this Court’s finding that the Commission failed to conform to its order

to act on CLC’s complaint. Doing so would likely require factfinding and argument. Cf. Roane

v. Leonhart, 741 F.3d 147, 152 (D.C. Cir. 2014) (finding that intervention “was highly unlikely to

disadvantage the existing parties” since the proposed intervenor “both foreswore reopening dis-

covery and stipulated that he would not seek to revisit issues that had already been decided”). And

that would mean further delay on the adjudication of claims that have been pending since CLC

first filed its administrative complaint in 2018 and are now the subject of the new lawsuit. See



3
  Heritage Action’s ability to raise its arguments in some later litigation “is not in itself a sufficient
reason to deny intervention.” Love v. Vilsack, 304 F.R.D. 85, 91 (D.D.C. 2014), aff’d, No. 14-
5185, 2014 WL 6725758 (D.C. Cir. Nov. 18, 2014) (citing Costle, 561 F.2d at 910). Still, the
degree of harm it will suffer without intervention is relevant to this Court’s “assessment of timeli-
ness.” Id. at 91–92.


                                                    6
Love, 304 F.R.D. at 91 (D.D.C. 2014) (finding prejudice to preexisting parties where intervention

would “serve only to delay further the conclusion of th[e] long-running case”); Raimondo, 2021

WL 2823102, at *4 (similar).

       Given all the above, the Court must find that Heritage Action’s motion to intervene is not

timely. But—the Court stresses—that conclusion says nothing about the validity of Heritage Ac-

tion’s arguments about whether the Commission acted on CLC’s administrative complaint,

whether any failure was contrary to law, or whether the Commission conformed with the Court’s

order to act. Nor does it condone the Commission’s unseemly failure to appear and defend itself

in this Court, or what Heritage Action casts as a scheme to hide its activity and leave regulated

parties in legal limbo. Those issues will have to be addressed in other cases. See Campaign Legal

Ctr. v. Heritage Action for Am., No. 22-cv-01248 (CJN) (CLC’s direct lawsuit); see also Heritage

Action v. FEC, No. 22-cv-01422 (CJN) (Heritage Action’s APA suit against the Commission).

                                        *       *       *

       For all these reasons, the Court will deny Heritage Action’s motion to intervene. A separate

order will issue.

                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: June 6, 2022




                                                7